Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2018

The Court of Appeals hereby passes the following order:

A18A1633. JERRY SPRINGS, JR. v. THE STATE.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 13 and 23(a), regarding the filing of
an enumeration of errors and brief within twenty days after the appeal was docketed.

      This case was docketed on April 25, 2018. The appellant brief was due on May
15, 2018. As of the date of this order, the appellant's enumeration of errors and brief
still have not been filed. Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED. Court of Appeals Rule 23(a).

      The appellee in this case filed a motion to dismiss appeal on June 8, 2018.
That motion is hereby DENIED as MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.